Citation Nr: 0608603	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-41 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for shoulder 
disability.

2.  Entitlement to service connection for thoracic or lumbar 
spine disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc and degenerative joint disease 
of the cervical spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The decision below addresses the veteran's claims for service 
connection for shoulder and thoracic or lumbar spine 
disability.  The appeal of the initial evaluation for 
degenerative disc and joint disease of the cervical spine is 
addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran does not have a shoulder disability 
attributable to his active military service.

2.  The veteran does not have a thoracic or lumbar spine 
disability attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have shoulder disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran does not have thoracic spine or lumbar spine 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims for service 
connection for shoulder and low back disability has been 
accomplished.

Through a March 2005 notice letter, as well as a statement of 
the case (SOC) in October 2004 and a supplemental SOC in May 
2005, the RO notified the veteran of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, he was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his service connection claims, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
March 2005 notice letter requested the veteran to submit:  
medical treatment records from service; statements from 
people who knew him in service; records and statements from 
medical personnel; employment and insurance physical 
examinations; and prescription records regarding his 
disabilities.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the criteria for rating low 
back or shoulder disability, or for award of an effective 
date has not been provided, see Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006), the Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Outpatient Clinic (VAOPC) in 
Columbus, Ohio.  Additionally, in August 2004, the veteran 
was afforded a VA examination in relation to his claims, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claims for service connection for 
shoulder or low back disability that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty, or at some time after service if certain requirements 
are met as specified in the statutes and regulations.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

A review of the veteran's service medical records (SMRs) 
reveals that he was involved in a surfing accident in 
September 1980 while in service.  Besides experiencing a neck 
injury (for which he is service connected), he experienced 
pain in his shoulders and low back as a result.  The veteran 
was diagnosed with multiple muscle strains, including in the 
shoulders and the low back, as a result of the trauma.  After 
receiving treatment for several weeks following the accident, 
the veteran reported in November 1980 that he was feeling 
better and having no symptoms associated with the injuries.  
Upon discharge from service, there were no shoulder or back 
problems noted on the separation examination.

The veteran first sought treatment after service for shoulder 
and low back pain in July 1999 at the VAOPC in Columbus, 
Ohio.  Treatment and examination records from the Columbus 
VAOPC since then fail to support a definite diagnosis of any 
shoulder or thoracic or lumbar spine disability.  However, 
upon VA examination in August 2004, the examiner did diagnose 
the veteran with bilateral shoulder sprain and minimal 
thoracic spine degenerative disc disease per an X-ray.

Even assuming current bilateral shoulder and low back 
disability, there is no medical evidence of record linking 
any current shoulder or middle to low back disability to the 
veteran's time in service.  In fact, the August 2004 VA 
examiner stated as follows:  "The patient has no significant 
disabilities of the thoracic spine, shoulders or lumbar spine 
attributable to his surfing accident."  There is no other 
medical opinion regarding the etiology of any current 
shoulder or middle to low back disability the veteran may 
have.  Any VA treatment records referring to the veteran's 
surfing accident as the underlying cause to any current pain 
in the shoulders or middle to low back rely on history 
provided by the veteran himself and not on consideration of 
the record.  Moreover, as noted above, the medical evidence 
first shows a complaint or treatment of a shoulder and low 
back disability almost 20 years after service.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Board accords substantial probative value to the August 
2004 VA examiner's opinion regarding the lack of a nexus 
between in-service injury and any current shoulder or middle 
to low back disability.  The opinion is competent, an 
explanation was provided, and it was based on a review of the 
entire record as well as examination of the veteran.  Based 
upon this opinion, and the lack of evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims.

Additionally, the medical evidence does not establish that 
any shoulder or middle to low back arthritis was manifested 
within one year of separation of service.  Therefore, service 
connection, on a presumptive basis, is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claim for service 
connection for shoulder and back disability.  While the Board 
does not doubt the sincerity of the veteran's belief that any 
current shoulder or back disability is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[A] layperson is generally not capable of 
opining on matters requiring medical knowledge . . . .").  
As such, the veteran's assertions cannot provide a basis for 
a grant of service connection.

For all the foregoing reasons, the Board finds that the 
claims for service connection for shoulder and middle or low 
back disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a shoulder disability is denied.

Service connection for thoracic or lumbar spine disability is 
denied.


REMAND

By an October 2004 rating decision, the RO granted service 
connection for degenerative disc and degenerative joint 
disease of the cervical spine and rated the veteran as 20 
percent disabled.  The RO evaluated the disability under 
Diagnostic Code 5243 for "intervertebral disc syndrome."  
See 38 C.F.R. § 4.71a (2004).

Effective September 26, 2003, the rating schedule for 
evaluation of the portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235 to 5243) (2005)).  Under 
Diagnostic Code 5243, a disability is evaluated either under 
the General Rating Formula for Diseases or Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  Id.

The RO has considered the veteran's claim for a higher 
initial evaluation of his cervical spine disability only 
partially in light of the new criteria.  In the October 2004 
rating decision and in a statement of the case (SOC) issued 
in January 2005, the RO considered the cervical spine 
disability under the General Rating Formula for Diseases or 
Injuries of the Spine.  The RO provided notice to the veteran 
of such criteria.  However, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
was not considered in evaluating the veteran's cervical spine 
disability and the veteran was not notified regarding this 
portion of the criteria under Diagnostic Code 5243.

Therefore, in evaluating the veteran's cervical spine 
disability, the RO should consider all aspects of the rating 
criteria under Diagnostic Code 5243 (including the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) and provide notice of such criteria 
to the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2005).  Specific 
attention must be given to the rating 
criteria as set forth in 38 C.F.R. 
§ 4.71a (Diagnostic Code 5243) (2005).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should review the claim for a higher 
initial evaluation of the veteran's 
service-connected cervical spine 
disability in light of the applicable 
criteria.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should refer to both the general formula 
for rating the spine and to the formula 
for rating disc disease based on 
incapacitating episodes.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


